DETAILED ACTION
Allowable Subject Matter
Claims 6-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bannister et al. US 2017/0105054 hereinafter referred to as bannister in view of Briscoe et al. US 2010/0115047 hereinafter referred to as Briscoe.
	In regards to claim 1, Bannister teaches”
“An image capturing apparatus including a terminal for input from an external device of a timecode signal synchronized with video frames”
Bannister Figure 1 teaches external sync source 118 input into master device 111.  Bannister paragraph [0063] teaches the master devices 111 of FIG. 1 can receive timecode 
“comprising: a first synchronizing unit configured to execute synchronization with a timecode superimposed on the timecode signal input into the terminal”
	This is equivalent to synchronizing with a timecode.  Bannister paragraph [0064] teaches the synchronization module (e.g., the sync module 126 of FIG. 1) can process a set of timecode packets to determine a rate at which the timecode packets are generated or arrive from an external timecode generator. The method 200, at 215, then generates a synchronization schedule based on the frequency of generation.
“a second synchronizing unit configured to execute synchronization with [synchronization data] of the timecode signal and execute synchronization with the timecode superimposed on the timecode signal”
	Bannister Figure 16 and paragraph [0086] teaches if synchronization data is received, the camera can optionally synchronize 806 the camera sensor(s) (e.g., genlock) with another camera(s). As media data and is acquired and timecode and/or synchronization data is received, the camera SOC can process 808 the data and generate 810 a media stream including the acquired media data embedded with the timecode data.	
“and a control unit configured to execute synchronization processing by the first synchronizing unit or the second synchronizing unit in a case where a timecode signal input into the terminal is detected”
Bannister paragraph [0065] teaches the synchronization schedule can allow each media device to anticipate when to listen for a synchronization signal (e.g., a timecode packet). The media devices can then compare an actual receipt time with an expected receipt time and an internally generated timecode packet to tune its internal clock (e.g., clock 107) with the base station's clock (e.g., clock 13 of FIG. 1).  The Examiner interprets that the ability to “listen” for a signal is a way of detecting that signal.
Bannister does not explicitly teach:
“horizontal and vertical synchronizing phases”
However, it is known to use horizontal and vertical sync signals as genlock signals.  For example, Briscoe teaches that it is known in the prior art in paragraph [0004] a Genlock reference signal is produced by a sync generator that generates a signal of the same frequency as an information signal, but with precise timing signals that are not subject to frequency drift or time base errors which might affect the information signal. In an analog color video signal, for example, the sync generator generates horizontal sync, vertical sync.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Bannister in view of Briscoe to have included the features of “horizontal and vertical synchronizing phases” because the new digital TV standards utilize digital broadcasting/multimedia equipment that needs to be synchronized (Briscoe [0005]).
In regards to claim 2, Bannister/Briscoe teach all the limitations of claim 1 and further teach:
“further comprising a third synchronizing unit configured to execute synchronization with [synchronization data] of a timecode signal; wherein the control unit executes synchronization processing by the first synchronizing unit, the second synchronizing unit, or the third synchronizing unit in a case where a timecode signal input into the terminal is detected”
This feature appears to represent using only the gunlock feature.  This is well-known to those of ordinary skill in the art and does not yield unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Bannister Figure 16 and paragraph [0086] teaches as media data and is acquired and timecode and/or synchronization data is received, the camera SOC can process 808 the data and generate 810 a media stream including the acquired media data embedded with the timecode data.	
In regards to claim 16, Bannister/Briscoe teach all the limitations of claim 1 and further teach:
“further comprising an image capturing unit and a recording unit configured to record video data obtained by the image capturing unit on a recording medium”
Bannister teaches in [0004] modern audio and video processing systems typically use multiple cameras for simultaneous audio and video recording of their subjects. For the multiple recordings to be effectively employed in post-production, where all of the raw recording 
In regards to claim 17, Bannister/Briscoe teach all the limitations of claim 1 and claim 17 requires similar limitations written in method format.  It would have been obvious to those of ordinary skill to practice the invention as a method.
In regards to claim 18, Bannister/Briscoe teach all the limitations of claim 1 and claim 18 requires similar limitations written in article format.  It would have been obvious to those of ordinary skill to practice the invention as a method.
Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bannister in view of Briscoe and further in view of Porter et al. US 5,740,161 hereinafter referred to as Porter.
In regards to claim 3, Bannister/Briscoe teach all the limitations of claim 2 and further teach:
“wherein the control unit selects the first synchronizing unit, the second synchronizing unit, or the third synchronizing unit ... and executes synchronization processing according to the synchronizing unit selected”
Bannister Figure 16 and paragraph [0086] teaches as media data and is acquired and timecode and/or synchronization data is received, the camera SOC can process 808 the data and generate 810 a media stream including the acquired media data embedded with the timecode data.	
Bannister/Briscoe do not explicitly teach:
“according to an instruction from a user”

Porter teaches in column 12 lines 30-35 the applications 730 provides an interface (such as a button or menu option in the display window) which allows the user to select the view synchronization option for the application.  It would have been obvious for a person with ordinary skill in the art at the time of the invention to have modified Bannister/Briscoe in view of Porter to have included the features of “according to an instruction from a user” because it would be beneficial to provide a mechanism which allows multiple users to be synchronized to the same location of viewed information in a data conference (column 1 lines 40-45).
In regards to claim 4, Bannister/Briscoe teach all the limitations of claim 2 and further teach:
“wherein the control unit includes [control] for selection of the first synchronizing unit, the second synchronizing unit, or the third synchronizing unit”
Bannister Figure 16 and paragraph [0086] teaches as media data and is acquired and timecode and/or synchronization data is received, the camera SOC can process 808 the data and generate 810 a media stream including the acquired media data embedded with the timecode data.	
Bannister/Briscoe  do not explicitly teach:
“a display unit configured to display a menu”

Porter teaches in column 12 lines 30-35 the applications 730 provides an interface (such as a button or menu option in the display window) which allows the user to select the view synchronization option for the application.  It would have been obvious for a person with ordinary skill in the art at the time of the invention to have modified Bannister/Briscoe in view of Porter to have included the features of “a display unit configured to display a menu” because it would be beneficial to provide a mechanism which allows multiple users to be synchronized to the same location of viewed information in a data conference (column 1 lines 40-45).
In regards to claim 5, Bannister/Briscoe teach all the limitations of claim 3 and further teach:
“wherein the control unit selects the first synchronizing unit, the second synchronizing unit, or the third synchronizing unit when triggered by detection of a timecode signal input into the terminal”
Bannister paragraph [0065] teaches the synchronization schedule can allow each media device to anticipate when to listen for a synchronization signal (e.g., a timecode packet). The media devices can then compare an actual receipt time with an expected receipt time and an internally generated timecode packet to tune its internal clock (e.g., clock 107) with the base station's clock (e.g., clock 13 of FIG. 1).  
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422